HZO-tE
                        COURT QP CRIMINAL APPEALS DF T2XMS

                                AUS T)Kl     TEYAS
                                                                     ORIGINAL
                                    MAR, <JL7. 2L0&




HDNDfKAbLS CDUtilDF CRimtHAL APPEALS, ABEL ACOSTA.CUXH

CbUAT OF CKimiMAL APPEALS OF TEXAS                                      FILED IN
                                                                COURT OF CRIMINAL APPEALS
P.O. bOX I&3D2 CAPITOL STATlOAj
                                                                       APR 17 2015
avstih, tews 7*7/t
                                                                    Abel Acosta, Clerk
Ke : Melvim gourde BRigham           v. w   state 6f texas
     a. APP.MJylH-bbMl-CR

L>EAR JW. ACOSTA*.

ENCLOSED FdA FILlN&tS TH£ DRl&lM^L ANO(t)]6N£ COM OF APPELLANT- PETlT/OA!£j{
PETIT/OM FOR &ISLRETWKIARY REVIEu"



                            PLEASE GIVE MOTILE UPDkl RECEIPT,




THAWK YOU RESPECTFULLY FOA YDUA AlSHTAHCE.


         RECEIVED IN                                   StkiCEABLy
   COURT OF CRIMINAL APPEALS
                                                      LANT^-fftlt,Tiofln~wwii
          APR 06 2015

       Abel Acosta, Clerk
                                     LbuRT OF CRIMINAL APPEALS OF TEXAS

                                             AUSTM      TEXAS




        HELVIN FiVhlAOE MlEHAM
                AWELLmT-PETlTlbHEK ,


        V.                                               EDA HUMER     /3-/4-E>AJ92-Crf


      7HE &TIA7E Of TEXAS
             APPELLEE -RESPONDENT.


                                      PET/ 7/0/U toA LDISCRETIDNAM AEl/IEU

     PlTlTlDHEA-AmiLhtiT COMES mcoMPUMcE OF APPELLATE AL/lES DP T0JE STAT£AA' TFXASAAA£LLA7£
 PROCEDURE IN ORDER TO ASSERT THAT IKE /3TFI COUATOP APPEALS UAS LJAML/N ITS MCJSIOA/ ro
 kmPW THE t(SN\llLTIOk\ Of THE TRIAL LOUAT OF THE 33?TH DlS7«(C1 LDUR7 E-PUFtAA7£>M£0vMTy,TX.

                                                lE&al    Analysis

 THE LOU'AT 0F APPEALS INITIALLY LOME-JAMS THATPtTITIDMEA EJ/fSEMVICTIb Af f/ULWC TO C0A7ALYMTMS£X
 OFFEHDER REGISTRATION AiEOUJAEJA£MTE IMtiFA T£X. £#££ EM/y. AA6C 4/Va/- MA ^J. /0Z&)&(3) M/IX
 ENhahceaieNT Paraeaaphs... The c.o.a.boes not £aovwestatuteiad Padafaly' ljmemtTsmm,
tc
 TUE TfilAL COURT PUMISHElS TAE OFFfMSE AS A FIRST-DE&REE FELONY'VMM/lA7.£J. /&Z&)/??£*{iy
 STATES "TU£ NEXT NIEMEST DECREE OF FEIONY^UHICH HAS NO PROBATIVE S.TAN&ARDSAMT#£S£tJf£NC£
 ENHANCEMENT PURPOSES WATS FIXED BY THE STATES INTENTIONS TD USE PAlORS AT TN£S£MT£NC/NE
 PHASE... THE SOLE PURPOSE FOK SumiTTINE^JFOUR PREVIOUS PLEA BAR&AM MldZS LtlTH AN AOOITIOMAL
[X\ PRlORS. ..TOTALLIMELE) SlY PRIORS, PREJUDICED PETlJimH AT 7N£ ABUSE OP DISCRETION' SWEE BY FU£
 TR\AL CDOM AMD iMCOyyifiETFAICE Of THE TRIAL COUNSEL TO ABANDON Wt 0&T£CWAJ' E>£ 7UE/A/O/CT/AIHT
 \NHEM ATTEMPTING TO CHALLENGE THE SUBANTT/NE 6P TNE ADDITIONAL PAIORj, CMVICTJOMS INDtOEA fAA
 TUE STATE Tb SATISFY ITS ftE&ISTRATION CNAME.., INHERE IT FAIL TO AD SO &U£ roXt)£XA/AATioM
     OFbUTi TD REGISTER. ART.02.lDl. MB FAILURE TO CO/vftlV U/TH A?££/S7AATJEW A£&UIJ?£W£MTS,
     AT (A) ART.Ll. IbX UERE GENERAL PENALTIES ADA WM-E0MAL1AMCE £K/ST UNDER Sc/BCAAPTEA C FJHICH IaJAS
     bURWL TRIAL, MOT THE EASE-IN-CHlEf TNEDRISTIC MDICTAIEN7 SUA 7NEWEREFACT £MA 7... PETITIONER
     AID Hbl MDTlfY THE FORMER USHARTOt! PDUtE DEPARlmEHTOFFICIAL IN A TIMELY AHA77£A£A 7DAYS..-
     UPON mELUM'PETITIONER IHTENTlM TD CHAH&E ALSIOEMT MERE HE RESIDES IN 7AEJAn?£
     UHI1 UlTH CORPORATE mm AH^miiS b^ 5il^&mAHM£N7UNt^ t^L MSA/mamiNT
      AUTHORITY IN THE SAME
 MUlCi/VtLITY MILRL TAB .^PETITIONER RESIDES...THE BRIEFS AND PRESENT ASCOAOS OR JlDEhtT. . .
 ON IaMEIHER LRU ENFbRCEWENT OFFICIALS TO LJIT: EL CRMF6 mMESTl&ATEh OR CONSULT U/TN THE FOA/n£A
 LAU) DP AUTHORITY OFFICIAL THAT 5N<£ REPLACED,, PPlOA TD NOTMlM THE STATE aA
 PKOSSCOTDR ID PROCEED /N ENFORCING, SUCH MINOR INFRACTION WAT COUU) HAHEBEEN RESOLVED.
 PETlTlDRW/nnW POINT OFEAAOK IS THESTATE AND CM PAJMAY AFAJON TO AFP/AM' JUCM EMWC7/M
 &ASED SOLELY AAJ PESlBlNE IN TN£ SAME AiUAlC/PALITYAS SO JMAlE EJN£A£OI/ZAZEAL-
~ DUS ENFORCEAJEAJT IS QUESTI0MA8LE DA/ ITS FACE., . U>»£N SOW£ C/ACUJTC0UA7S bJJU A£V£AS£
 SUCH PRIORS, USED DN... ftbTH£NHANCEPi£NT PROCEEDINGS BYTHE TRIAL E0UA7CDMSE&UENFiY
 BECAUSE A MOTION TD UlTHhRAU &UILTY PLEAS LJOULD HAVE JSEEA/£AAN7£DYf TNfSUFFICIENT
 PACTS, ON THE RECORD TD ESTABLISH EhCN ELEMENTOP WE OFFENSE MOULD HAVEBEEN' CHAUEA/AED
 ANB APPELLANT-PETITIONER. PLEAS UAS INVALID, SEE.'COMMON' U£ALTU V.LOAiMC ,-VC3
 rnnss. toil °iit m.e. &d 17,3 Patass./o/jiP
  WHATS HOT HAVE ISEEN REASONABLE CONSIDERED &i THE APPELLATE COURT IS THE LEVEL OP
 PERSPECTNE.UHICH LJAS S.IUENI ON THE BRIEFS AND RECORDS WHEN DETERMINING SUCN
 ELlCrlQIUTV LEVEL FDA PE&ISTAATIOM P£OUiR£ir)£NT T7/A7'P£7/7WN£A DID No7 AOS£ A- A/sAOf
 RE-DFPEN.SE OA A DANGER TD THE PUBLIC INHERE THE SPtSOPFEND£A AEO/STAY ACTAUOUSA
  JUbOE (TRIAL COURT) IN CERTAIN CIRCUMSTANCES TO AELIEVE ASEX OFFENDER PAOAI SUCH
  hb£RESl\JE REGISTRATION AE0OIREAIEN7S, 3UT DOES NOT />EArn7 A JUDGE: (miAL Et>UAT) To
  ORDER SUCH REGISTRATION UHlCI-t IS &UESTIOHARLE JUDICIAL LAU TD ENFORCE UN£N " THERE
  INAS NO STATUTOAY SUPPORT FOA POSITION'".IJHEN 7N£ STA7ES SERAINED PAASIME OF TNE:
  TEIT" Vpi' UNTENABLE"SEE I COMMONUAALTIY V. VSMTUAA. ftS MASS JlE)3.,?87 M£, <?4
  IHO (PIASS, XDI3). UhlDEA AVAILABLE JURISDICTIONAL PAAW J5VSTATUTORY lAoj APPh£LAM7-
  PETlltONER EXEACISlNC CLASSJFICA7J0M STATUS UNDER JUDICIAL AND TEXAS S£X OffEMMA A£&<mY
  {SOARD J5V AND ThROOM SUMMATION UNDER DENIAL OA REFUSE E)F PETITIONPOA mcAETIO/IAAY
  MVIEU) &y TNIS COURT OF CRIMINAL APPEALS IS, OF TREASONABLE AND DEBATABLE EAU). SEETSOE V.
 5Et DEFENDER: A££/STKY BDARD, HU MASS, 3S/> ??S ME, Ac! 73 I'/h*ss.AoA3n PCSAMM in
 CONFL IC TDISA GPEEMENT THATSATISFIES THE YNlTiAL AND STANAAAB AEl/IEU INAET/YEA 7H£COURT Of
  APPEALS DECISION CONFLICTS MTFt ANOTHER COURTAA APAEAU DECISION ON ZN£SAMEISSUEEtMEAl
  h\)L\i REErlSTRY' bPiD hMS APPLIED TO APPELLANT PETITIONER BY 7EXAE SEX OFFENDERS AEE-LS7AY ?n>
 KEEP THE Rfi&ISTfY CURRENT INHERE PETITIONER*'AESIDEINOT^ESIDED 'IN THE SAmEAlUNICfiALITY
 IaIITHIM 7 DA1S...DR FACE STATE PECULATION THROU&H THEDPiPE&ISTRATIDN P£6>UIA£A7EN7S
  UNDER STATE LRU) AT THE DISCRETION DP TAE PPOSECUTOA OF ANY &H/ENSTATEJ££PUA//T£JS sm£S
  V, MURPHV. OS HP.3d 7n (IOTA CIA. ADUNSUPPORTED BY UN/TEA STATES V. LUNSFPAD v7AS F.Sd
 %$% ($TH CIR. A0J3). THE SPECULATIVE INTENT TO PESIDE IN WE SAAIE AAEA Of MUN/ciMCiry
  r-DR PA\LURE TD 6-IVE NOTICE TD LAD ENfOACEWENT//OFFICIALS UOITHlN 7DAYS ARIB
  RESULTS IW A